 Case 19-51202       Doc 25    Filed 01/07/20     Entered 01/07/20 15:12:21       Page 1 of 6



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT

____________________________________
IN RE:                               )
                                     )              CASE No.        19-51202 (JAM)
JEFFREY PERKINS,                     )
                                     )              CHAPTER         13
       DEBTOR.                       )
____________________________________)               RE: ECF No.     18


                                         Appearances

Roberta Napolitano                                  Chapter 13 Trustee
10 Columbus Boulevard
Hartford, CT 06106

Daniel S. DiBartolomeo                              Attorney for the Debtor
DiBartolomeo Law Firm
203 Circle Drive
Bantam, CT 06750


        MEMORANDUM OF DECISION AND ORDER DISMISSING CASE WITH
             PREJUDICE WITH A TWO YEAR BAR TO REFILING

Julie A. Manning, Chief United States Bankruptcy Judge

   I.      Introduction

        Jeffrey Perkins (the “Debtor”) filed a Chapter 13 petition on September 10, 2019. On

November 21, 2019, the Chapter 13 Trustee filed a Motion to Dismiss the Debtor’s case with

prejudice pursuant to 11 U.S.C. §§ 1307 and 349(a) (the “Motion to Dismiss”). ECF No. 18. A

hearing on the Motion to Dismiss was held on December 12, 2019, at which the Chapter 13

Trustee appeared. Neither the Debtor nor his attorney appeared at the December 12th hearing.

At the conclusion of the December 12th hearing, the Motion to Dismiss was taken under

advisement. For the reasons that follow, the Court grants the Motion to Dismiss with prejudice

with a two year bar to filing a bankruptcy petition under any chapter of the Bankruptcy Code.
 Case 19-51202         Doc 25     Filed 01/07/20       Entered 01/07/20 15:12:21       Page 2 of 6



   II.      Dismissal for cause, with prejudice, and/or to prevent an abuse of process

         Section 1307, which governs dismissal of Chapter 13 cases, provides, in part, as follows:

         (c) Except as provided in subsection (f) of this section, on request of a party in
         interest or the United States trustee and after notice and a hearing, the court may
         convert a case under this chapter to a case under chapter 7 of this title, or may
         dismiss a case under this chapter, whichever is in the best interests of creditors
         and the estate, for cause…

11 U.S.C. § 1307. Subsection (c) further provides “a non-exhaustive list of events that would be

considered ‘for cause.’ Although not expressly enumerated in the statute, it is well established

that lack of good faith may also be cause for dismissal under § 1307(c).” In re Ciarcia, 578 B.R.

495, 499 (Bankr. D. Conn. 2017) (internal quotation marks and citations omitted). A court must

review the totality of the circumstances to determine whether a case should be dismissed for lack

of good faith. Id. at 499-500. The totality of the circumstances analysis “should take into

consideration whether the debtor has abused the ‘provision, purpose or spirit’ of the Bankruptcy

Code and whether the filing is ‘fundamentally fair’ to creditors.” In re Armstrong, 409 B.R. 629,

634 (Bankr. E.D.N.Y. 2009) (quoting In re Love, 957 F.2d 1350, 1357 (7th Cir.1992)).

         While dismissal of a case is generally without prejudice, section 349(a) “at the same time

expressly grants a bankruptcy court the authority to dismiss a case with prejudice to a subsequent

filing of any bankruptcy petition.” In re Casse, 219 B.R. 657, 662 (Bankr. E.D.N.Y. 1998),

subsequently aff’d, 198 F.3d 327 (2d Cir. 1999). Section 349(a) provides that “[u]nless the court,

for cause, orders otherwise, the dismissal of a case under this title does not bar the discharge, in a

later case under this title, of debts that were dischargeable in the case dismissed; nor does the

dismissal of a case under this title prejudice the debtor with regard to the filing of a subsequent

petition under this title, except as provided in section 109(g) of this title.” 11 U.S.C. § 349.




                                                   2
 Case 19-51202          Doc 25     Filed 01/07/20       Entered 01/07/20 15:12:21       Page 3 of 6



Therefore, “if ‘cause’ exists, a court is authorized, pursuant to § 349(a), to dismiss a bankruptcy

case with prejudice to refiling.” Casse at 662.

          In addition to the authority to dismiss a case for cause set forth in sections 1307(c) and

349(a), section 105(a) provides that “[n]o provision of this title shall be construed to preclude the

court from, sua sponte, taking any action or making any determination necessary or appropriate

to enforce or implement court orders or rules, or to prevent an abuse of process.” Section 105(a)

provides bankruptcy courts with a general grant of power to police dockets and afford

appropriate relief. See 8 Collier on Bankruptcy, ¶105.01[2], p. 105-9 (Alan N. Resnick & Henry

J. Sommers eds., 16th ed.) (citing In re Oi Brasil Holdings Cooperatief U.A., 578 B.R. 169, 201

(Bankr. S.D.N.Y. 2017), reconsideration denied, 582 B.R. 358 (Bankr. S.D.N.Y. 2018)

(“Section 105(a) is understood as providing courts with discretion to accommodate the unique

facts of a case consistent with policies and directives set by the other applicable substantive

provisions of the Bankruptcy Code”)). Thus, section 105(a) empowers the Court to act as

necessary to prevent an abuse of the bankruptcy process. See 8 Collier on Bankruptcy, ¶1307.04,

p. 1307-11 – 1307-12 (Alan N. Resnick & Henry J. Sommers eds., 16th ed.).

   III.      Facts supporting dismissal with prejudice

          The Court finds that the facts surrounding the Debtor’s instant Chapter 13 case support

the conclusion that the case was not filed in good faith and was filed to hinder, delay, or frustrate

creditors, which is an abuse of the bankruptcy process. There are several reasons underlying this

conclusion.

          First, this is the Debtor’s third Chapter 13 case filed in a one year period. The record

establishes that the filings directly impacted an action initiated against the Debtor in 2012 to

foreclose on a mortgage secured by the Debtor’s real property located at 35 A Rocky Glen Road,



                                                    3
    Case 19-51202         Doc 25       Filed 01/07/20        Entered 01/07/20 15:12:21            Page 4 of 6



Danbury, CT 06810. See U.S. Bank National Association v. Perkins, Jeffrey, et al., Docket

Number DBD-CV12-6010846-S (the “State Court Foreclosure Action”). A Judgment of Strict

Foreclosure entered in the State Court Foreclosure Action on May 2, 2016, which set a law day

of June 28, 2016. Before and after the law day passed, the Debtor filed several appeals in the

State Court Foreclosure Action. On September 4, 2018, after the Connecticut Appellate Court

dismissed the Debtor’s third appeal as frivolous, the Superior Court reset the law day as

November 6, 2018. On November 6, 2018, the Debtor filed his first Chapter 13 petition, Case

No. 18-51453 (the “Debtor’s first Chapter 13 case”). The Debtor’s first Chapter 13 case was

dismissed on November 26, 2018. After the dismissal of the Debtor’s first Chapter 13 case, the

Superior Court again reset the law day as May 21, 2019. On May 21, 2019, the Debtor filed a

second Chapter 13 petition, Case No. 19-50698 (the “Debtor’s second Chapter 13 case”). The

Debtor’s second Chapter 13 case was dismissed on June 11, 2019. After the dismissal of the

Debtor’s second Chapter 13 case, the Superior Court again reset the law day as September 10,

2019. The instant case, the Debtor’s third, was filed on September 10, 2019 (the “Debtor’s third

Chapter 13 case”). The pattern of filing bankruptcy cases on the rescheduled law days in the

State Court Foreclosure Action compels the conclusion the Debtor’s cases were filed to stay the

foreclosure proceedings.1

          Second, the Debtor’s first and second Chapter 13 cases were dismissed for failure to file

information that every debtor must file in order for a case to be appropriately administered. Both

the first and second Chapter 13 cases were what are often referred to as a “bare bones” filing,

meaning that the Debtor filed nothing other than the voluntary petition and paid the filing fee.

The Debtor never filed Statements, Schedules, or a Chapter 13 plan in the first and second


1
    It should be noted for the record that Attorney Daniel S. DiBartolomeo of the DiBartolomeo Law Firm served as
    the Debtor’s counsel in all three of the Debtor’s Chapter 13 cases.

                                                         4
 Case 19-51202        Doc 25     Filed 01/07/20       Entered 01/07/20 15:12:21       Page 5 of 6



Chapter 13 cases. Likewise, the Debtor’s third Chapter 13 case was a bare bones filing,

consisting only of the filing of the voluntary petition and the payment of the filing fee. As was

true in his two prior cases, the Debtor did not file the required Statements, Schedules, or a

Chapter 13 Plan in this case.

         Third, the Debtor has not shown a legitimate bankruptcy purpose for his third Chapter 13

case. The Debtor failed to appear at the section 341(a) Meeting of Creditors in violation of a

debtor’s duties under the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure. See

11 U.S.C. § 343 and Fed. R. Bankr. P. 4002. Furthermore, pursuant to 11 U.S.C. §

362(c)(4)(A)(i), because two or more cases of the Debtor were pending within the previous year

but were dismissed when the Debtor filed his third Chapter 13 case, the automatic stay provided

in 11 U.S.C. § 362(a) did not go into effect upon the filing of this case. Although he could have

done so, the Debtor made no efforts to seek to have the automatic stay—the most important

relief a debtor obtains when filing a case—take effect in this case in accordance with 11 U.S.C. §

362(c)(4)(A)(ii). Therefore, the automatic stay did not go into effect when the Debtor filed his

third Chapter 13 case and was never in effect at any time during the case.

   IV.      Conclusion

          A review of the totality of the circumstances establishes that cause exists pursuant to

 11 U.S.C. § 1307(c) to dismiss the Debtor’s case. See Armstrong, 409 B.R. at 634. In

 addition, pursuant to 11 U.S.C. § 349(a), dismissal of the Debtor’s case with prejudice is

 warranted under the circumstances present here. See Casse, 219 B.R. at 662. Finally,

 dismissal with prejudice is appropriate under section 105(a) to prevent an abuse of the

 bankruptcy process. See 8 Collier on Bankruptcy, ¶1307.04, p. 1307-11 – 1307-12.




                                                  5
Case 19-51202        Doc 25     Filed 01/07/20       Entered 01/07/20 15:12:21   Page 6 of 6



       Accordingly, it is hereby

       ORDERED: The Motion to Dismiss is GRANTED; and it is further

       ORDERED: The Debtor’s Chapter 13 case is DISMISSED WITH PREJUDICE with

a two year bar to filing a bankruptcy petition under any chapter of the Bankruptcy Code from

the date of the entry of this Order.



           Dated at Bridgeport, Connecticut this 7th day of January, 2020.




                                                 6
